Title: General Orders, 19 January 1782
From: Washington, George
To: 


                  
                     Head Quarters Philadelphia Saturday Januy 19. 1782
                     Parole
                     C. Signs.
                  
                  Commanding Officers of Regiments or Corps are not in future to furnish Servants or Waggoners from their Corps on any pretext whatever, with out an express order from the Commander in Chief or Officer Commanding the Army.  Officers actually belonging to regiments or Corps and serving with them are to be allowed servants from their respective Corps in the following proportions.  Infantry, Artillery and all Corps Serving on foot viz. 
                  ColonelTwo without Arms.Lt ColonelMajorTwo each One with Arms one without Arms.CaptainSubalternsSurgeonsMateeach one Servant with Arms.Cavalry:ColonelLt. ColonelMajoreach Two Servants without Armsor public HousesCaptainsSubalternsSurgeonMateeach one Servant without Armsor public houses
                  And to each regimental Waggon is to be allowed one Waggoner without Arms.  Field Officers of Regiments or Corps may take one servant with them on Furlough, but no other regimental Officers to take one from their Regiment on any Account.
                  No Officer or Doctor to take a Convalescent from the Hospital for a servant on pain of being Tryed by a Court Martial.
                  The General and Military staff and officers not belonging to Corps are to be allowed servants in the following proportions, and when they are not otherwise provided may taken them from the Army viz.
                  Major GeneralfourServantsBrigadier GeneralfourdoColonelTwodo.
Lt. ColonelOnedo.MajorOnedo.CaptainsOnedo.Aid de CampOnedo.Major of Brigade onedowithout Arms.
                  The servants carrying Arms are to be exempt from Guards and other Camp duties, but are to appear under arms whenever the Regimt Parades and are to Mount guard with the Officer on whom they wait.  The servants without Arms are never to appear in rank and File, except at the Inspection.  When a Regiment Marches and leaves its Camp Standing One servant to each Company is to be permitted to remain; but on the Camps being struck and the Baggage Loaded they are to join their regiments.
               